Notice of Pre-AIA  or AIA  Status
 	The present application 15/460,525, filed on 3/16/2017 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                         (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Response to Amendment
Claims 21-24,26-31,33-40 allowed in this application.
Examiner acknowledges applicant’s amendment filed on 12/10//2020.
Drawings
The Drawings filed on 3/16/2017 are acceptable for examination purpose.

Interview:
On 2/10/2021, Examiner discussed amendment to the claims 21,28,35, cancel claims 25,32, with applicant's Attorney Matthew Frontz,  Reg No. 65,198, and applicant’s attorney agreed with the Examiner's proposal Amendment, and authorization has given for an Examiner's amendment to enter.  
 	Total allowed claims: 21-24,26-31,33-40  (re-numbered: 1-18)
AMENDMENTS TO THE CLAIMS:
Please amend the claims as set forth in the following listing.  This listing of claims will replace all prior versions, and listings, of claims in the present application:

1-20.  	(Cancelled)

21.  	(Currently Amended)  A method comprising:
	detecting a plurality of handheld electronic devices at a site over a first time period via wireless signals transmitted by the plurality of handheld electronic devices and received at an access point of the site;
in response to detecting the plurality of handheld electronic devices at the site over the first period of time, generating, for each of the plurality of handheld electronic devices, a minhash including a hash value for each identifier of the plurality of handheld electronic devices;
for each minhash category having a visiting frequency of a plurality of minhash categories:
	determining, for each hash value in the minhash, whether a number of times that the hash value appears in a merged minhash of the minhash category of the plurality of minhash categories meets a qualifying condition, wherein the merged minhash includes merging a number of minhashes in the minhash category; and
	in response to meeting the qualifying condition, associating the corresponding handheld electronic device of the plurality of handheld electronic devices to the hash value with the visiting frequency of the minhash category; 

	storing the distribution of the visiting frequencies.         

22. 	(Previously Presented)  The method of claim 21, wherein the first time period is a shortest time period over which detection of the devices at the site is desired.         

23. 	(Previously Presented)  The method of claim 21, further comprising:
	establishing a plurality of minhash categories by:
	creating a first minhash category with a plurality of minhashes generated over a time period equal to the first time period, and
	creating additional minhash categories with the plurality of minhashes, wherein one or more of the plurality of minhashes  is generated based on one or more others of the plurality of minhashes under an immediately preceding one of the additional minhash categories.

24. 	(Previously Presented)  The method of claim 23, wherein each of the additional minhash categories is associated with a single visiting frequency such that the associating is based on minhashes under one of the minhash categories.   

25.	(cancelled). 


	for each of the plurality of visiting frequencies:
determining, for a given visiting frequency, a number of the devices having the given visiting frequency; and
	determining, for the given visiting frequency, a ratio of the number to a total number of the plurality of handheld electronic devices, the ratio representing a distribution of the given visiting frequency among devices detected at the site over the first time period.

27. 	(Previously Presented)  The method of claim 21, further comprising:
	collecting one or more metadata types for each of the plurality of handheld electronic devices; and
	determining at least one statistic for each visiting frequency over the first time period based on the one or more metadata types collected for one or more of the plurality of handheld electronic devices in the minhash.

28.  	(Currently Amended)  A non-transitory computer readable storage media storing instructions which when executed by a processor on a system cause the system to perform operations comprising:
	detecting a plurality of handheld electronic devices at a site over a first time period via wireless signals transmitted by the plurality of handheld electronic devices and received at an access point of the site;

for each minhash category having a visiting frequency of a plurality of minhash categories: 
	determining, for each hash value in the minhash,  whether a number of times that the hash value appears in a merged minhash of the minhash category of the plurality of minhash categories meets a qualifying condition, wherein the merged minhash includes merging a number of minhashes in the minhash category; and
	in response to meeting the qualifying condition, associating, the corresponding handheld electronic device of the plurality of handheld electronic devices to the hash value with the visiting frequency of the minhash category; 
	in response to associating the hash values in the minhash with the visiting frequencies of the plurality of minhash categories, estimating a distribution of the visiting frequencies; and
	storing the distribution of the visiting frequencies.  

29. 	(Previously Presented)  The non-transitory computer readable storage media of claim 28, wherein the first time period is a shortest time period over which detection of the devices at the site is desired.         


	establishing a plurality of minhash categories by:
	creating a first minhash category with a plurality of minhashes generated over a time period equal to the first time period, and
	creating additional minhash categories with the plurality of minhashes, wherein one or more of the plurality of minhashes  is generated based only on one or more others of the plurality of minhashes under an immediately preceding one of the additional minhash categories.

31. 	(Previously Presented)  The non-transitory computer readable storage media of claim 30, wherein each of the additional minhash categories is associated with a single visiting frequency such that the associating is based on minhashes under one of the minhash categories.   

32.	(Cancelled).

33. 	(Previously Presented)  The non-transitory computer readable storage media of claim 28, wherein the estimating of the distribution includes:
	for each of the plurality of visiting frequencies:
determining, for a given visiting frequency, a number of the devices having the given visiting frequency; 


34. 	(Previously Presented)  The non-transitory computer readable storage media of claim 28, the operations further comprising:
	collecting one or more metadata types for each of the plurality of handheld electronic devices; and
	determining at least one statistic for each visiting frequency over the first time period based on the one or more metadata types collected for one or more of the plurality of handheld electronic devices in the minhash.

35.  	(Currently Amended)  A system, comprising:
a non-transitory computer readable memory storing instructions;
a processor programmed to cooperate with the instructions in memory to perform operations which when executed cause the system to perform operations comprising:
	detecting a plurality of handheld electronic devices at a site over a first time period via wireless signals transmitted by the plurality of handheld electronic devices and received at an access point of the site;
in response to detecting the plurality of handheld electronic devices at the site over the first period of time, generating, for each of the plurality of handheld 
for each minhash category having a visiting frequency of a plurality of minhash categories: :
	determining, for each hash value in the minhash, whether a number of times that the hash value appears in a merged minhash of the minhash category of the plurality of minhash categories meets a qualifying condition, wherein the merged minhash includes merging a number of minhashes in the minhash category; and
	in response to meeting the qualifying condition, associating the corresponding handheld electronic device of the plurality of handheld electronic devices to the hash value with the visiting frequency of the minhash category; 
	in response to associating the hash values in the minhash with the visiting frequencies of the plurality of minhash categories, estimating a distribution of the visiting frequencies; and
	storing the distribution of the visiting frequencies.         

36. 	(Previously Presented)  The system of claim 35, wherein the first time period is a shortest time period over which detection of the devices at the site is desired.         





	establishing a plurality of minhash categories by:
	creating a first minhash category with a plurality of minhashes generated over a time period equal to the first time period, and
	creating additional minhash categories with the plurality of minhashes, wherein one or more of the plurality of minhashes  is generated based only on one or more others of the plurality of minhashes under an immediately preceding one of the additional minhash categories.

38. 	(Previously Presented)  The system of claim 37, wherein each of the additional minhash categories is associated with a single visiting frequency such that the associating is based on minhashes under one of the minhash categories.   

39. 	(Previously Presented)  The system of claim 35, wherein the estimating of the distribution includes:
	for each of the plurality of visiting frequencies:
determining, for a given visiting frequency, a number of the devices having the given visiting frequency; 
determining, for the given visiting frequency, a ratio of the number to a total number of the plurality of handheld electronic devices, the ratio representing a distribution of the given visiting frequency among devices detected at the site over the first time period.


40. 	(Previously Presented)  The system of claim 35, the operations further comprising:
	collecting one or more metadata types for each of the plurality of handheld electronic devices; and
	determining at least one statistic for each visiting frequency over the first time period based on the one or more metadata types collected for one or more of the plurality of handheld electronic devices in the minhash.















Reasons for Allowance

 	Claims 21-24,26-31,33-40  (re-numbered: 1-18) are allowed.
	The following is an examiner’s statement of reasons:


	The prior art of Covell et al., US Patent 8,447,032 is directed to generation of min-hash signatures, more specifically, A signature generator generates a primary min-hash value based on a primary permutation. The primary min-hash value is compared to a threshold value. If the primary min-hash value is lower than the threshold value, a secondary min-hash value is generated based on a secondary permutation. The signature generator then determines one or more signature values based on the primary min-hash value, the secondary min-hash value, or both. The one or more signature values are stored as elements of the signature. The process repeats for each set of primary and secondary permutations to generate the full signature (col 2, line 17-27).  In one of the embodiment, the signature generator further compares the secondary min-hash value to a secondary threshold. If the secondary min-hash value is greater than the secondary threshold, the signature generator subtracts the secondary threshold value from the secondary min-hash value, bit-reverses the difference, and stores the bit-reversed difference. If the secondary min-hash value is less than the secondary threshold, the signature generator stores a bitwise ‘or’ between the primary min-hash value and the bit-reversed secondary min-hash value. (col 2, line 45-54)
 	The prior art of Zhou, US Pub. No. 20150016439 is directed to mobile terminal to access the network through cell phone, more specifically, a network enabled cell phone, a connection management Hash table according to an element group, determining whether a connection structure of a mobile terminal and a destination server exists in a 
	The prior art of Kim et al, US Pub. No. 20150282143 is directed to device-to-device communication in wireless communication system, more specifically, user equipment information using hash function in a wireless communication (D2D) communication (0009), further Kim teaches the method includes converting identification information of a user equipment that supports the D2D communication to binary codes, generating an identifier (ID) for a discovery comprised of bits having a length shorter than the identification information of the user equipment by applying a hash function to the converted identification information of the user equipment, configuring bits of a first length of a predetermined location among the bits of the discovery information to a beacon division region for transmitting beacon signals of the user equipment and configuring a predetermined bits of a second length to be included in the beacon signals, and transmitting and receiving the beacon signals including the bits of the second length in the beacon division region indicated by the bits of the first length (0011, fig 8-9, 0076-0078)

 	“determining, for each hash value in the minhash, whether a number of times that the hash value appears in a merged minhash of the minhash category of the plurality of minhash categories meets a qualifying condition, wherein the merged minhash includes merging a number of minhashes in the minhash category; and
	in response to meeting the qualifying condition, associating the corresponding handheld electronic device of the plurality of handheld electronic devices to the hash value with the visiting frequency of the minhash category”, in claim 21,28,35
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 22-24,   26-27,29-31,33-34,36-40 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  









 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158